Appeal from an order of the Supreme Court, Niagara County (John M. Curran, J.), entered December 21, 2004 in a personal injury action. The order, insofar as appealed from, granted plaintiffs motion for partial summary judgment on the Labor Law § 240 (1) claim and denied that part of defendants’ cross motion for summary judgment dismissing that claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Kehoe, Martoche, Smith and Pine, JJ. [See 10 Misc 3d 1079(A), 2004 NY Slip Op 51897(U) (2004).]